NOT FOR PUBLICATION                     FILED
                    UNITED STATES COURT OF APPEALS                    APR 26 2022
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE MANUEL GUTIERREZ-ZAVALA,                  No.    20-73398

                Petitioner,                    Agency No. A090-155-378

 v.
                                               ORDER
MERRICK B. GARLAND, Attorney
General,

                Respondent.

Before: BRESS and BUMATAY, Circuit Judges, and GLEASON,* District Judge.

      The respondent’s request for publication, Dkt. 43, is GRANTED. The

memorandum disposition previously issued in this case, Dkt. 41, Gutierrez-Zavala

v. Garland, 2022 WL 613728 (9th Cir. March 2, 2022), is hereby withdrawn and

replaced with a separately filed published opinion.




      *
              The Honorable Sharon L. Gleason, Chief United States District Judge
for the District of Alaska, sitting by designation.